Case 2:18-ap-01334-NB          Doc 10 Filed 11/20/18 Entered 11/20/18 12:30:44            Desc
                                 Main Document Page 1 of 2


 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     John Shaffer (Bar No. 153729)
 2   johnshaffer@quinnemanuel.com
     Stephen A. Broome (Bar No. 314605)                          FILED & ENTERED
 3   stephenbroome@quinnemanuel.com
     Jennifer L. Nassiri (Bar No. 209796)
 4   jennifernassiri@quinnemanuel.com                                 NOV 20 2018
     Razmig Izakelian (Bar No. 292137)
 5   razmigizakelian@quinnemanuel.com                            CLERK U.S. BANKRUPTCY COURT
     Matthew A. Bergjans (Bar No. 302830)                        Central District of California
                                                                 BY sumlin     DEPUTY CLERK
 6   alexbergjans@quinnemanuel.com
   865 South Figueroa Street, 10th Floor
 7 Los Angeles, California 90017-2543
   Telephone:     (213) 443-3000
 8 Facsimile:     (213) 443-3100

 9 Attorneys for Great American Group Advisory &
   Valuation Services, LLC
10

11                               UNITED STATES BANKRUPTCY COURT

12               CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

13

14 In re:                                           Chapter 11

15 B&B Liquidating LLC,                             Bankr. Case No. 2:18-bk-11744-NB

16                Debtor.                           Adv. Pro. No. 2:18-ap-01334-NB

17                                                  [PROPOSED] ORDER APPROVING
     Siena Lending Group LLC,                       STIPULATION TO CONTINUE
18                                                  HEARING ON MOTION TO DISMISS
                  Plaintiff,                        AND SET BRIEFING SCHEDULE ON
19                                                  MOTION FOR REMAND
            v.
20                                                  [Current Hearing Date]
   Great American Group Advisory & Valuation        Date:   January 8, 2019
21 Services, LLC, and DOES 1 through 10,            Time:   2:00 p.m.
   inclusive,                                       Crtrm.: 1545
22                                                          255 E. Temple Street
                 Defendants.                                Los Angeles, CA 90012
23
                                                    [New Hearing Date]
24                                                  Date:   January 15, 2019
                                                    Time:   2:00 p.m.
25                                                  Crtrm.: 1545
                                                            255 E. Temple Street
26                                                          Los Angeles, CA 90012
27

28


                                                       [PROPOSED] ORDER APPROVING STIPULATION
Case 2:18-ap-01334-NB            Doc 10 Filed 11/20/18 Entered 11/20/18 12:30:44              Desc
                                   Main Document Page 2 of 2


 1           On November 19, 2018, the Stipulation to Continue Hearing on Motion to Dismiss and Set

 2 Briefing Schedule on Motion to Remand (the “Stipulation,” dkt. 9) entered into by and between Great

 3 American Group Advisory & Valuation Services, LLC (“Great American”) and Siena Lending Group,

 4 LLC (“Siena”) was filed herein.1

 5           The Court, having considered the Stipulation, the related pleadings on file and for good cause

 6 appearing, HEREBY ORDERS:

 7           1. The Stipulation is approved;

 8           2. Siena shall file any Remand Motion by no later than November 26, 2018;

 9           3. Any oppositions to the Motion to Dismiss and/or Remand Motion must be filed by no later

10                than December 18, 2018;

11           4. Any replies to the Motion to Dismiss and/or Remand Motion must be filed by no later than

12                January 8, 2019;

13           5. The January 8 Hearing on the Motion to Dismiss shall be continued to January 15, 2019 at

14                2:00 p.m.;

15           6. The Remand Motion shall be heard on January 15, 2019 at 2:00 p.m.

16                                                           ###

17

18

19

20

21

22

23
     Date: November 20, 2018
24

25

26
27
        1
            All terms not defined herein have the same meaning as in the Stipulation.
28

                                                               -1-
                                                                     [PROPOSED] ORDER APPROVING STIPULATION
